Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The election is noted. Claims 11-15 are withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 does not end in a period. What was left off?

11077421 figure 1 and col. 6 are noted in the teaching of using phosphorylating agents in the synthesis of an adsorbent carbon from carbohydrate materials. The claims are allowed since the prior art does not teach or suggest the claimed post-treatments.
Applicant is reminded of their duty of disclosure. The specification refers to known techniques, and disclosure of the corresponding documents is appropriate (presumably the publications by Samsung Corporation relating to OMS templating to make carbon using sucrose and sulfuric acid).



/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736